United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
SECURITY AGENCY, Fort Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0589
Issued: July 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 17, 2019 appellant filed a timely appeal from a July 20, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated October 31, 2017, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request for
a telephonic hearing before an OWCP hearing representative.
FACTUAL HISTORY
On July 19, 2017 appellant, then a 60-year-old administrative services specialist, filed a
traumatic injury claim (Form CA-1) alleging that on April 4, 2017 she experienced shoulder
inflammation during a closed-caption presentation she attended in excess of two and one-half
hours without a break. No evidence was submitted with her claim. The employing establishment
controverted the claim.
OWCP, in a development letter dated September 27, 2017, advised appellant of the
deficiencies in her claim. It advised her of the type of factual and medical evidence needed and
provided a questionnaire for her completion. OWCP afforded appellant 30 days to respond. No
response was received.
By decision dated October 31, 2017, OWCP denied appellant’s traumatic injury claim
finding that the evidence of record failed to establish that the events occurred on April 4, 2017, as
alleged.
On November 2, 2017 appellant responded to OWCP’s September 27, 2017 development
questionnaire. She provided a narrative of what tasks she was performing and how she believed
the injury occurred.
In an appeal request form dated and postmarked November 30, 2017, appellant requested
an oral hearing with a representative of OWCP’s Branch of Hearings and Review regarding the
October 31, 2017 decision. In a March 9, 2018 letter, an OWCP hearing representative notified
appellant that OWCP’s Branch of Hearings and Review had scheduled a hearing for April 25, 2018
at 12:30 p.m., and provided her the location of the hearing. The hearing notice was mailed to
appellant’s address of record.
In a letter dated March 28, 2018, Counsel Avery M. Muller advised OWCP that he had
been authorized to represent appellant and requested a copy of her case file. He enclosed an
authorization for representation signed by appellant on March 23, 2018.
In a letter dated April 3, 2018, OWCP’s hearing representative notified counsel that, based
on their telephone conversation on that day, the scheduled in-person hearing was changed to a
telephonic hearing.3 The telephonic hearing was scheduled for the same date and time. The
hearing representative advised counsel that, pursuant to their telephonic conversation, she would
call his office at the designated time and that appellant would be present at his office. This letter
was returned to OWCP as undeliverable as addressed and unable to forward.

3

A copy of this letter was also mailed to appellant.

2

In a record of a telephone conversation dated April 17, 2018, counsel informed OWCP’s
hearing representative that he was withdrawing his representation of appellant, but indicated that
she still wanted to have a hearing. He requested postponement of the April 25, 2018 telephonic
hearing because appellant would be incapacitated due to nonelective surgery which was scheduled
for April 21, 2018. By letter dated April 17, 2018, counsel informed OWCP’s hearing
representative that “I am representing [appellant] in the above-referenced workers’ compensation
claim.” He requested that she reschedule the April 25, 2018 telephonic hearing, explaining that
appellant was undergoing abdominal surgery on April 21, 2018, unrelated to her workers’
compensation claim. Counsel noted that she would be incapacitated for four to six weeks
following the surgical procedure. He submitted supportive medical evidence. In a record of a
telephone conversation dated April 18, 2018, appellant also requested that OWCP’s hearing
representative reschedule her telephonic hearing due to her April 21, 2018 surgery.
In a June 5, 2018 letter, OWCP’s hearing representative notified appellant that OWCP’s
Branch of Hearings and Review had scheduled a telephonic hearing for July 9, 2018 at 10:00 a.m.
Eastern Standard Time (EST). The hearing notice was again mailed to appellant’s address of
record and she was provided with a toll-free number to call and the appropriate passcode.
Appellant did not, however, call in for the hearing at the appointed time. She also did not contact
OWCP’s Branch of Hearings and Review within 10 days thereafter to explain her absence.
By decision dated July 20, 2018, OWCP’s hearing representative determined that appellant
had abandoned her request for a telephonic hearing, which had been scheduled for July 9, 2018.
She found that appellant had been afforded notice 30 days prior to the scheduled hearing and that
appellant had failed to attend. The hearing representative further found that there was no indication
that she contacted the Branch of Hearings and Review either before or after the scheduled hearing
to explain her absence.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.4 Unless otherwise directed in writing by the claimant, the hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.5 OWCP has the burden of proving that
it properly mailed the notice to a claimant and any representative of record of a scheduled hearing.6
A claimant who fails to appear at a scheduled hearing may request in writing, within 10
days after the date set for the hearing, that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the claimant

4

20 C.F.R. § 10.616(a).

5

Id. at § 10.617(b).

6

T.P., Docket No. 15-0806 (issued September 11, 2015).

3

to appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing.7
ANALYSIS
The Board finds that OWCP improperly determined that appellant abandoned her request
for a telephonic hearing before an OWCP hearing representative.
Following OWCP’s October 31, 2017 decision denying appellant’s traumatic injury claim,
she timely requested an oral hearing before a representative of OWCP’s Branch of Hearings and
Review, but subsequently had her request changed to a telephonic hearing. The record reflects
that on March 28, 2018 counsel informed OWCP that she had authorized his representation in
matters related to her claim. In a subsequent record of a telephone conversation dated April 17,
2018, he notified OWCP’s hearing representative that he was withdrawing his representation of
appellant. However, counsel also informed the same hearing representative, in a letter of the same
date, that “I am representing [appellant] in the above-referenced workers’ compensation claim.”
In a June 5, 2018 letter, OWCP’s hearing representative notified appellant that a telephonic hearing
was scheduled for July 9, 2018, at 10:00 a.m. EST. The Board finds that there is no written
confirmation from counsel that he had withdrawn his representation. The only evidence of a
purported withdrawal was the notes of a telephone conversation (Form CA-110) as written by the
hearing representative. Therefore, based on counsel’s April 17, 2018 letter, which specifically
indicated that he continued to represent appellant, OWCP was required to send him a copy of the
June 5, 2018 notice of the scheduled telephonic hearing.8
The Board further finds that, while the record establishes that OWCP properly mailed the
June 5, 2018 telephonic hearing notice to appellant at her last known address of record,9 it does
not establish that the hearing notice was mailed to counsel. The copy of the notice sent to appellant
does not, on its face, reflect that a copy was sent to counsel’s address of record. There is no
indication in the record that OWCP sent the hearing notice to him. For these reasons, the Board
finds that counsel was not notified of the date and time of the scheduled telephonic hearing
pursuant to 20 C.F.R. § 10.617(b).10 Accordingly, the case is remanded to OWCP for scheduling

7

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written
Record, Chapter 2.1601.6(g) (October 2011). See also A.J., Docket No. 18-0830 (issued January 10, 2019).
8

20 C.F.R. § 10.617(b).

9

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is called the mailbox rule. See M.R., Docket No. 18-1643 (issued March 1,
2019); C.Y., Docket No. 18-0263 (issued September 14, 2018). Appellant did not submit evidence of nondelivery of
OWCP’s June 5, 2018 hearing notice such that the presumption of receipt would be rebutted.
10

See Connie L. Sauerwein, Docket No. 04-1227 (issued June 13, 2005) (where the Board remanded the case to
provide appellant an opportunity for a hearing when the record failed to demonstrate that his representative was
notified of the scheduled hearing).

4

of another hearing before a representative of OWCP’s Branch of Hearings and Review with proper
notice provided to all parties, including counsel.11
CONCLUSION
The Board finds that OWCP improperly determined that appellant abandoned her request
for a telephonic hearing before an OWCP hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: July 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

Id.

5

